Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/202 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2008/0218324 A1), in view of Noll (US 5455557 A) and Cyr (US 4401987 A).
Regarding claims 1 and 8, Li teaches an ultrasonic sensor device comprising:
a first ultrasonic sensor that transmits an ultrasonic wave to an object in a transmission mode and receives a first echo of the ultrasonic wave reflected from the object in a reception mode [fig. 2a; 0023 “At the time, the controller obtains the four reflected ultrasonic signals (S11, S12, 
at least one second ultrasonic sensor that is disposed adjacent to the first ultrasonic sensor and receives a second echo of the ultrasonic wave reflected from the object [fig. 2a multiple #12a-12d sensors];
at least one n-th ultrasonic sensor that is disposed adjacent to the first ultrasonic sensor or the at least one second ultrasonic sensor and receives a third echo of the ultrasonic wave reflected from the object [fig. 2a; 0023 four reflected ultrasonic signals]; and
a control unit that determines a first time period calculated based on the first echo received by the first ultrasonic sensor, as a first distance signal, a second time period calculated based on the second echo received by the at least one second ultrasonic sensor, as a second distance signal, and a third time period calculated based on the third echo received from the at least one n-th ultrasonic sensor, as a n-th distance signal, [Abstract “A parking sensor apparatus has a microprocessor and multiple ultrasonic sensors. The microprocessor uses a time division transmitting method to control only one ultrasonic sensor to output an ultrasonic detecting signal. In addition, after one ultrasonic detecting signal is output, all ultrasonic sensor are controlled to be in receiving status. Therefore, the micro processor receives the reflected detecting signals from the ultrasonic sensors and obtains preset distances defined between adjacent ultrasonic sensors to calculate the shortest distance between the vehicle and the obstacle. Further, since only one ultrasonic sensor outputs the ultrasonic detecting signal at a time point, the microprocessor clearly determines that the reflected detecting signal is corresponding to the present ultrasonic sensor, that is controlled to output the ultrasonic detecting signal.”],


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Li does not explicitly teach … and yet Noll teaches wherein the control unit concludes a shortest signal among the first distance signal, the second distance signal and the n-th distance, as a shortest distance signal with respect to the object from the first ultrasonic sensor, the at least one 

    PNG
    media_image2.png
    658
    525
    media_image2.png
    Greyscale

Li teaches an echo ranging system using trigonometry, while Li teaches a one way transmit system where the shortest distance is assumed to be the true distance for simpler processing. However it would have been obvious to replace the trigonometric shortest distance calculation of Li, with the selection of a shortest distance from among measured signals as taught by Noll because the shortest time of arrival can be assumed to be the shortest distance (Cyr) [col. 11:40-55 teaching reference indicates that in the art it is known that acoustic ranging systems may be performed using one way link, two way link, or pulse echo ranging].
Regarding claim 5, Li also teaches the device of claim 1, wherein the first ultrasonic sensor and the at least one second ultrasonic sensor are disposed on a same plane and horizontally with 
Regarding claim 11, Li also teaches the method of claim 8, wherein the first ultrasonic sensor and the at least one second ultrasonic sensor are disposed on a same plane and horizontally with respect to the ground, so that two-dimensional coordinates of the object are generated [see ultrasonic sensors arranged in plane of bumper as in fig. 2a; appears to be referring generally to bilateration].

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2008/0218324 A1), Noll (US 5455557 A), and Cyr (US 4401987 A) as applied to claims 1 and 8 above, and further in view of  Kim (US 2012/0229377A1).
Regarding claims 7 and 12, Li does not explicitly teach … and yet Kim teaches the device of claim 1, wherein the at least one n-th ultrasonic sensor is arranged at a triangle with the first ultrasonic sensor and the at least second ultrasonic sensor, with a height from the ground that is different from a height of the first ultrasonic sensor and the second ultrasonic sensor that are disposed on a same plane so as to generate three-dimensional coordinates of the object [fig. 1 depicts #141a-c at two different heights from the ground arranged in a triangle with #141a at top and #141b-c at bottom left and right corners; 0034 “The distance-measuring module may be a camera 121 or three dimensional (3D) multi-sensors 141a, 141b, and 141c. In the present disclosure, a distance between the external object and the distance-measuring module or the display unit/device is also referred to herein as a depth or a depth relationship.”; 0060 “The 3D multisensors may be ultrasonic sensors, infrared sensors, capacitive-type touch screens, and/or 

    PNG
    media_image3.png
    800
    943
    media_image3.png
    Greyscale

It would have been obvious to substitute the four ultrasonic sensors of Li, with the three ultrasonic sensors arranged in a triangle as in Kim so that 3D position may be computed (Kim) [0060 3D multisensors].

Response to Arguments
Applicant’s arguments, see pgs. 5-8, filed 12/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 10 have been fully considered and are persuasive.  However, upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645